              Case 2:20-cv-05656-JS Document 5 Filed 12/01/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT ROLAND BODDY,                          :
    Plaintiff,                                :
                                              :
         v.                                   :       CIVIL ACTION NO. 20-CV-5656
                                              :
JENNIFER SIMMONS, et al.,                     :
     Defendants.                              :

                                        MEMORANDUM

SÁNCHEZ, C.J.                                                           DECEMBER 1, 2020

         Lamont Roland Boddy has filed a Complaint (ECF No. 2) and Application to Proceed In

Forma Pauperis (ECF No. 1). Because it appears that Boddy is unable to afford to pay the filing

fee, the Court will grant him leave to proceed in forma pauperis. For the following reasons, the

Complaint will be dismissed without prejudice for lack of subject matter jurisdiction.

         I.     FACTUAL ALLEGATIONS

         In the Complaint, Boddy asserts claims under Pennsylvania law for “slander, libel,

deflamation [sic], [and] intentional tort[.]” (ECF No. 2 at 3.)1 Although the context for his

claims is unclear, Boddy alleges that “[a]ll the defendants at some point filed false police reports,

committed blatant perjury, [and have] been physically and verbally abusive” to him, adding that

they have “conspired to provid[e] false statement[s] and perjur[ed testimony] to have [Boddy]

arrested.” (Id. at 4.) He also claims that Defendants have “[t]old public lies about [his] mental

health” and that of his family. (Id.) Boddy asserts that he has “suffered extreme depression &

anxiety from all the lies spread” about him verbally, as well as those posted on social media.

(Id.) Despite his pleas for Defendants to “stop their actions[,]” Boddy claims that they have “just


1
    The Court adopts the pagination assigned to the Complaint by the CM/ECF docketing system.
               Case 2:20-cv-05656-JS Document 5 Filed 12/01/20 Page 2 of 3




continued their behavior” from approximately 2007 through the present day. (Id.) Boddy seeks

$220,000 in damages for mental health treatments and transportation. (Id. at 5.)

        Boddy filed the instant civil action against Jennifer Simmons, Ahmed Smith, Linda

Smith, and Julie Manser. (Id. at 3.) Boddy alleges that Defendants Simmons, Smith, Smith, and

Manser are “PA U.S. Citizens.” (Id. at 4.) With respect to his own citizenship, Boddy similarly

asserts that he is a “PA, U.S. Citizen.” (Id.)

        II.      STANDARD OF REVIEW

        Boddy’s motion to proceed in forma pauperis is granted because it appears that he is

incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim. To

survive dismissal for failure to state a claim, the complaint must contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quotations omitted). Furthermore, “[i]f the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3). As Boddy is proceeding pro se, the Court construes his allegations liberally. Higgs v.

Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

        III.     DISCUSSION

        This Court lacks subject matter jurisdiction over Boddy’s claims, which arise under state

law. A district court has jurisdiction over a case in which “the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). Section 1332(a) requires “‘complete diversity between all

plaintiffs and all defendants,’ even though only minimal diversity is constitutionally required.

This means that, unless there is some other basis for jurisdiction, ‘no plaintiff [may] be a citizen



                                                   2
             Case 2:20-cv-05656-JS Document 5 Filed 12/01/20 Page 3 of 3




of the same state as any defendant.’” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104

(3d Cir. 2015) (quoting Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (internal footnotes omitted)). An

individual is a citizen of the state where he is domiciled, meaning the state where he is physically

present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir.

2011). “The burden of establishing federal jurisdiction rests with the party asserting its

existence.” Lincoln Ben. Life Co., 800 F.3d at 105 (citing DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 342 n.3 (2006)).

       Boddy alleges the Defendants are citizens of Pennsylvania. With respect to his own

citizenship, Boddy has also alleged that he is a citizen of Pennsylvania. Because all parties are

alleged to be Pennsylvania citizens, Boddy has failed to meet his burden to demonstrate a basis

for diversity jurisdiction.2 Accordingly, Boddy’s claims will be dismissed without prejudice for

want of subject matter jurisdiction.

       IV.       CONCLUSION

       For the foregoing reasons, the Court will grant Boddy leave to proceed in forma pauperis

and dismiss the Complaint for lack of subject matter jurisdiction. The dismissal of Boddy’s

claims is without prejudice to his right to refile this case in the proper state court. An appropriate

Order follows.

                                               BY THE COURT:


                                               /s/ Juan R. Sánchez
                                               JUAN R. SÁNCHEZ, C.J.




2
  The Court’s review of Boddy’s Complaint provides no factual basis to support the exercise of
federal question jurisdiction over his claims.
                                                  3
